DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on 08/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bender (WO 2015/102774 A1, the Examiner uses equivalent English translation provided by US 9,573,024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (WO 2015/102774 A1, the Examiner uses equivalent English translation provided by US 9,573,024).
For claims 1 -2, Bender teaches a process for producing an article in an additive manufacturing method with layers of different materials (see abstract; Figs 1-10, col 1 lines 35 to col 18. Lines 65), comprising the steps of:
 (i) providing a construction material heated at least to a temperature above its glass transition temperature on a carrier, such that a layer of the construction material is obtained, corresponding to a first selected cross section of the article (see col 1 lines 35 to col 18 lines 65, see specifically col 4 lines 5 to col 6 lines 65); 
Il) providing a construction material heated at least partly to a temperature above its glass transition temperature on a previously provided layer of the construction material, such that a further layer of the construction material is obtained, corresponding to a further selected cross section of the article and bonded to the previously provided layer (see col 4 lines 5 to col 6 lines 65);
 Ill) repeating step II) until the article is formed; characterized in that the construction material in each of the individual steps II) is selected from a first construction material or a second construction material different therefrom, where the first construction material comprises a polycarbonate, polyester, polyestercarbonate, polyamide, polylactide, polyvinylchloride, polystyrene, polymethyl(meth)acrylate or mixtures of at least two of these, step Il) is conducted at least once with the first construction material and step Il) is conducted at least once with the second construction material (see col 9 lines 60 to col 17 lines 15; specifically col 8 lines 1 to col 10 lines 50 discloses distinct materials for core layers; also see Figs 9) .
Alternatively, even if one disagrees to the above 102(a)(1)/102(a)(2), that Bender teaches raising above glass temperature, alternatively, since Bender teaches or suggest heating the materials for 3D printing fused deposition or fused filament fabrication, it would have been obvious to one ordinary skilled in the art at the time of the applicant’s invention to raise the temperature above glass temperature, in order to melt each filament and join layer by layer. 
Claim 3 pertains to raising the temperature above its glass transition temperature by energy on a powder layer of the construction material, and it would have been obvious to use known 3D printing process (i.e. where powder is used instead) via using same the component taught by Bender, as it is suggested that any type 3D printing may be used to form the final article.
Claim 4 pertains to pertains the steps for using first construction material versus second construction materials, and Bender teaches using gradient for alternative use of the first material versus second (as shown in Fig 9), thus it would have been obvious to modify Bender with the claimed ratio of materials used for first versus second, in order to form desired part. 
As for claim 5, Bender teaches using distinct material for different layers and gradient materials in radial direction, thus there is motivation for one skilled in the art to use the  first and second materials alternatively in step II (see Fig 9; also see col 4 lines 5 to col 8 lines 15-67 teaches forming different layers, and also forming layers with different materials).
Claim 6 requires first construction material having Vicat softening temperature DIN EN ISO 306, determined with a testing force of 50N and heating rate of 120k/h, of >=150oC to <=220oC. It is noted that because Bender explicitly teaches similar materials as discussed above (see also Bender col. 10 lines 15 to col 12 lines 15); therefore it is noted that it will have  similar properties as claimed (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)). 
Claim 8 recites the first construction material comprises a polycarbonate polymer having diphenol units derived from 4,4’-(3,3,5-trimethylcyclohexylidiene)bisphenol. 
It is noted that Bender teaches polycarbonate polymer as claimed (see col 10 lines 25-35), and thus using commonly known process to form polycarbonate polymer as from dipehnol units derived from 4,4’-(3,3,5-trimethylcyclohexylidiene)bisphenol, as in the claimed would have been known to one skilled in the art at the time of the applicant’s filed invention. 
As for claims 9-11, Bender does not limit the first and second material, and suggests using the claim material including polyamide, a polyurethane, polyester, poly ether, a polyimide, a polyetherketone, polycarbonate, polyacrylate, polyolefin, polyvinylchloride, and/or mixtures thereof as claimed (see col 10 lines 15-35). It is noted that as per claim 11, which requires the second construction material comprises the thermoplastic polyurethane elastomer having a melting range …as claimed, and since Bender teaches exact or similar materials as discussed above (see also Bender col. 10 lines 15 to col 12 lines 15); therefore it is noted that it will have  similar properties as claimed (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)).
Claims 12 - 13 recites that the second construction material comprises a thermoplastic polyurethane elastomer obtainable from the reaction of the following components: a) at least one organic diisocynate, b) at least one compound having isocynate-reactive groups and having a number-average molecular weight of >= 500 g/mol to <= 6000 g/mol and a number-average functionality of the sum total of the components b) of >=1.8 to <=2.5…as claimed. The examiner notes that it is unclear whether applicant intend to claim the process of forming the polyurethane elastomer in the process of forming an article in an additive manufacturing method as claimed. Alternatively, it would have been commonly known to produce the reaction material polyurethane elastomer taught by Bender, from the reactant as claimed, and therefore would have been obvious.
 Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0072105 A1, Jeffries et al,  teach additive manufacturing using different composition, similar to the claim compositions in different layers (see claims 1-14).
US 2020/0377729 A1, by Bihari et al., teach high impact strength polycarbonate compositions for additive manufacturing including polycarbonate.
US 2020/0189180 A1 by Bihari et al., teach 3D printing heat resistant support material, and including the claims materials (see claim 7).
US 2019/0263067 A1, by Mannarino et al, teaches three-dimensional process using  distinct materials similar to claim 1 (see claims 99-167).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743